157 U.S. 370 (1895)
STEVENS'S ADMINISTRATOR
v.
NICHOLS.
No. 789.
Supreme Court of United States.
Submitted March 18, 1895.
Decided April 1, 1895.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSOURI.
*371 Mr. George P.B. Jackson for the motion.
Mr. George A. Madill, Mr. John M. Holmes, and Mr. James A. Carr opposing.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The Supreme Court of the State held that the refusal of the trial court to permit the defendant to amend his petition for removal was proper. Amendments of pleadings or other proceedings are as a rule matters of discretion with the trial court, and a writ of error will not lie to review its action in respect thereto. Walden v. Craig, 9 Wheat. 576; Chirac v. Reinicker, 11 Wheat. 280; United States v. Buford, 3 Pet. 12; Matheson's Administrators v. Grant's Administrator, 2 How. 263.
The denial by a state court of an application to amend a petition for removal is therefore not the denial of any right secured by the Constitution of the United States. Crehore v. Ohio & Mississippi Railway, 131 U.S. 240; Pennsylvania Co. v. Bender, 148 U.S. 255. The judgment is
Affirmed.